 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                           Plaintiff,                           NO. C17-0891RSL

10
                    v.
                                                                ORDER GRANTING IN PART
11
      SCOTT ALAN ANDERSON,                                      PLAINTIFF’S MOTION TO RETAX
                                                                AND/OR RECONSIDER
12
                           Defendant.

13

14
            This matter comes before the Court on plaintiff’s motion to retax costs and reconsider the
15
     award of attorney’s fees. Dkt. # 201.
16
     A. Attorney’s Fees and Compensation for Time
17

18          Plaintiff sought to recover legal fees paid to third-parties and compensation for the time

19   she spent on this litigation in both her motion for attorney’s fees (Dkt. # 169) and her motion for
20   costs (Dkt. # 172). The Clerk of Court properly excluded these expenses from his taxation of
21
     costs. The undersigned, however, awarded $8,360.50 in attorney’s fees after reviewing the fee
22
     petition and supporting documentation. Billing entries that did not allow the Court to discern
23
     what work was performed or what portion of the work related to enforcement of the Affidavit of
24

25   Support were found to be insufficient and were not awarded. Dkt. # 200 at 2 n.2.

26          In this motion for reconsideration, plaintiff asserts that the billing records from her
27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION TO RETAX AND/OR RECONSIDER - 1
 1   Virginia attorney “clearly” differentiate between hours spent on the divorce proceeding and
 2   hours spent on I-864 issues. Dkt. # 201 at 3. She identifies six block-billed entries that she
 3
     asserts should have been awarded. Two of them, from 8/21/15 and 8/23/15, were, in fact,
 4
     awarded. Plaintiff misquotes the other four entries in an effort to make it appear that they relate
 5

 6   solely to the Affidavit of Support.1 They do not. Because these four entries lump together

 7   recoverable and unrecoverable fees with no way to differentiate between them, they were not,
 8   and will not be, awarded.
 9
     B. Copying
10
            The Clerk of Court properly awarded copying costs as a subset of the $794.81 awarded
11
     for “service of summons and subpoena / copy costs.” Dkt. # 198 at 2.
12

13   C. Other Costs

14          Although Federal Rule of Civil Procedure 54(d)(1) authorizes an award of costs (other
15   than attorney’s fees) to the prevailing party, the Supreme Court has held that 28 U.S.C. § 1920
16
     enumerates the costs that may be taxed under the rule. Crawford Fitting Co. v. J.T. Gibbons,
17
     Inc., 482 U.S. 437, 441-42 (1987). The Clerk of Court properly limited the award of “costs” to
18
     those specified in 28 U.S.C. § 1920.
19

20   D. Transcripts

21          Plaintiff has submitted invoices for transcripts in the amount of $808.00. She asserts that
22   the transcripts were included as exhibits, with the implication being that they were “necessarily
23

24
            1
              For example, plaintiff asserts that the task performed on 8/19/15 was “research on affidavit of
25
     support” and the associated fees of $1,650.00 should have been awarded. Dkt. # 201 at 3. In the billing
26   records, however, the tasks are described as “prep for trial / research on affidavit of support.” Dkt.
     # 172-5 at 3.
27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION TO RETAX AND/OR RECONSIDER - 2
 1   obtained for use in the case.” 28 U.S.C. § 1920(2). These expenses are allowable.
 2

 3
           For all of the foregoing reasons, plaintiff’s motion to retax and/or reconsider is
 4
     GRANTED in part and DENIED in part. The Clerk of Court is directed to enter a second
 5

 6   amended judgment reflecting an award of costs in the total amount of $1,973.64.

 7

 8         Dated this 6th day of March, 2020.
 9
                                               A
10                                             Robert S. Lasnik
                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION TO RETAX AND/OR RECONSIDER - 3
